DISMISS and Opinion Filed April 5, 2013




                                         S  In The
                                      Court of Appeals
                               Fifth District of Texas at Dallas

                                      No. 05-13-00270-CR

                              SEAN KEITH SHARER, Appellant
                                          V.
                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 416th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 416-81234-2011

                               MEMORANDUM OPINION
                         Before Justices Bridges, FitzGerald, and Myers
                                 Opinion by Justice FitzGerald
       Sean Keith Sharer was convicted of theft of property valued at $20,000 or more but less

than $100,000. Punishment, enhanced by one prior felony conviction, was assessed at five

years’ imprisonment. Sentence was imposed in open court on November 2, 2012. Appellant

filed a timely motion for new trial; therefore, his notice of appeal was due by January 31, 2013.

See TEX. R. APP. P. 26.2(a)(2). On February 14, 2013, appellant sent the Collin County District

Clerk a letter inquiring about the status of his appeal. A notice of appeal was filed for appellant

on February 22, 2013. Because it appeared appellant’s notice of appeal was untimely, we

directed the parties to file letter briefs addressing our jurisdiction over the appeal. Neither

appellant nor the State responded. We conclude we lack jurisdiction over the appeal.

       “Timely filing of a notice of appeal is a jurisdictional prerequisite to hearing an appeal.”

Castillo v. State, 369 S.W.3d 196, 198 (Tex. Crim. App. 2012). If the notice of appeal is not
timely, a court of appeals has no option but to dismiss the appeal for lack of jurisdiction. Id. If a

timely motion for new trial is filed, a notice of appeal is due within ninety days of the date

sentence is imposed in open court. See TEX. R. APP. P. 26.2(a)(2). An appellate court may

extend the time to file a notice of appeal if, within fifteen days of the deadline for filing the

notice of appeal, both the notice of appeal is filed in the trial court and an extension motion is

filed in the court of appeals. See TEX. R. APP. P. 26.3; Slaton v. State, 981 S.W.2d 208, 209–10

(Tex. Crim. App. 1998) (per curiam).

       Appellant’s notice of appeal was due by January 31, 2013. See TEX. R. APP. 26.2(a)(2).

Appellant’s notice of appeal was not filed until February 22, 2013, which is outside the fifteen-

day period provided by rule 26.3. Moreover, even if appellant’s February 14, 2013 letter could

be construed as a pro se notice of appeal, no extension motion was filed in this Court within

fifteen days of January 31, 2013. See Slaton, 918 S.W.2d at 209–10. Therefore, we have no

option but to dismiss the appeal. See Castillo, 369 S.W.3d at 198.

       We dismiss the appeal for want of jurisdiction.




                                                      /Kerry P. FitzGerald/
                                                      KERRY P. FITZGERALD
                                                      JUSTICE


Do Not Publish
Tex. R. App. P. 47
130270F.U05




                                                –2–
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

SEAN KEITH SHARER, Appellant                       On Appeal from the 416th Judicial District
                                                   Court, Collin County, Texas
No. 05-13-00270-CR        V.                       Trial Court Cause No. 416-81234-2011.
                                                   Opinion delivered by Justice FitzGerald,
THE STATE OF TEXAS, Appellee                       Justices Bridges and Myers participating.

        Based on the Court’s opinion of this date, we DISMISS the appeal for want of
jurisdiction.


Judgment entered April 5, 2013.




                                                   /Kerry P. FitzGerald/
                                                   KERRY P. FITZGERALD
                                                   JUSTICE




                                             –3–